 Case 8:21-cv-00731-WFJ-TGW Document 1 Filed 03/26/21 Page 1 of 3 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

NATASHA MCGOLDRICK,

                   Plaintiff,
                                  CASE NO. 8:21-cv-731
v.                                State Court Case No.: 2021-CC-000600CCAXWS

LINEBARGER GOGGAN BLAIR
& SAMPSON, LLP,

                 Defendant.
_________________________________/

                                NOTICE OF REMOVAL

      Defendant, Linebarger Goggan Blaire & Sampson, LLP (“LGBS”), by and

through undersigned counsel, hereby files this Notice of Removal in the above-

captioned matter, currently pending in the County Court of the Sixth Judicial

Circuit in and for Pasco County, Florida.

      1.    This removal is made pursuant to 28 U.S.C. §§ 1331, 1441(a) and

1441(c).

      2.    Removal is proper because Plaintiff's right to relief in Counts IV, V

and VI necessarily depends on resolution of substantial questions of federal law,

i.e. whether Defendant violated 15 U.S.C. § 1692c(a)(2) - Count IV; whether




                                         1
 Case 8:21-cv-00731-WFJ-TGW Document 1 Filed 03/26/21 Page 2 of 3 PageID 2




Defendant violated 15 U.S.C. § 1692e – Count V; and whether Defendant violated

15 U.S.C. § 1692f – Count VI.

On or about February 26, 2021, Defendant, LGBS, was served with the Complaint

for the above-referenced matter.

      3.     In accordance with Local Rule 4.02(b) and pursuant to 28 U.S.C. §

1446(a), true and legible copies of all papers on file with the state court are attached

hereto as Exhibit 1. These papers include Plaintiff’s Complaint, as well as service

documents. LGBS has not yet filed its answer in the County Court of the Sixth

Judicial Circuit in and for Pasco County, Florida and is not aware of any other

pending motions or briefs.

                                       VENUE

      4.     Venue is proper under 28 U.S.C. § 1441(a) because this Court is the

United States District Court for the district and division embracing the place where

the state court case was pending.

                              REMOVAL IS TIMELY

      5.     The removal is timely under 28 U.S.C. § 1446(b). Plaintiff filed his

Complaint on February 10, 2021. Plaintiff served the Complaint on LGBS on

February 26, 2021 and a Motion for Extension of Time to Respond to the

Complaint, up to and including April 17, 2021, was filed on March 17, 2021.

Accordingly, removal is timely as it falls within this thirty-day period.


                                           2
 Case 8:21-cv-00731-WFJ-TGW Document 1 Filed 03/26/21 Page 3 of 3 PageID 3




                    BASIS FOR REMOVAL JURISDICTION

      6.     This Court has jurisdiction over this matter pursuant to 15 U.S.C. §

1692k(d).




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been
furnished via the Florida e-Filing Portal to all attorneys of record on this 26th day
of March, 2021.

                                             WALTERS LEVINE LOZANO &
                                             DEGRAVE
                                             601 Bayshore Boulevard, Suite 720
                                             Tampa, Florida 33606
                                             Phone:      (813) 254-7474
                                             Facsimile: (813) 254-7341

                                             /s/Michael A. Gold

                                             MICHAEL A. GOLD, LL.M.,
                                             Trial Counsel
                                             Florida Bar No. 71943
                                             mgold@walterslevine.com
                                             mgardner@walterslevine.com
                                             Counsel for Defendant




                                         3
